Citation Nr: 9911261	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of the thoracic spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for 
entitlement to an evaluation in excess of 20 percent for his 
residuals of compression fractures of the thoracic spine.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

The Board notes that the veteran appeared at a personal 
hearing in August 1996, which addressed the issue of 
entitlement to a nonservice-connected pension.  That benefit 
was granted by a rating decision, and as it represents a full 
allowance of the benefit sought, with respect to that issue, 
it is no longer before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  However, during that hearing, the veteran 
testified that his service-connected back disability, 
currently rated as 20 percent disabling, had increased in 
severity, and accordingly, was deemed to have opened a claim 
for an increased evaluation.  

During the August 1996 hearing, the veteran testified that he 
had undergone treatment at the Toledo, Ohio, and Ann Arbor, 
Michigan, VA Medical Centers (VAMCs) within the past two 
years.  The veteran subsequently underwent VA rating 
examinations in November 1996 and in January 1997 pursuant to 
his claim for an increased rating.  The Board notes that the 
latest VA treatment records contained in the claims file are 
those dating from June through September 1993.  The veteran 
had testified that he had received treatment at an Indiana 
VAMC during this period.  

However, treatment records from the Toledo and Ann Arbor 
VAMCs are not contained in the claims file, and there is no 
indication that these records have been sought.  The Board 
notes that VA is deemed to have constructive (if not actual) 
knowledge of the existence of these records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the 
veteran's complete VA medical treatment records are 
considered to be evidence of record at the time any decision 
is made, and in order to adjudicate the veteran's claim 
properly, and to afford him with due process, these records 
should be obtained and associated with the claims file.  
Afterwards, his claim for an increased rating should be 
reconsidered on the basis of all the evidence, included the 
newly obtained records.  

Therefore, in order to give the veteran every reasonable 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran to 
determine which VA medical facility from 
which he has received treatment for his 
service-connected back disorder.  The RO 
should then obtain these treatment 
records, and associate them with the 
claims file.  If such records are not 
available or do not exist, the RO should 
so indicate.  

2.  Upon completion of the requested 
development, the RO should then 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess of 
20 percent for his service-connected back 
disability, taking into account all 
relevant statutes and regulations.  If 
the action taken is adverse to the 
veteran, he and his service 
representative should be afforded a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to the 
supplemental statement of the cCase 
before the claim is returned to the Board 
for additional review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals








